DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 was filed after the mailing date of the instant application on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/457,012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional  Further, instant claim 6 is not supported by the originally filed provisional application.
For at least these reasons, the priority date of the instant application will be dated to the earliest divisional, dated 03/24/2004.

Response to Amendment
Applicant’s preliminary amendments to the specification, and claims, filed on 06/18/2020 and 08/31/2020, have been entered.
	Claims 21-39 have been added.
	Claims 1-20 have been cancelled.
	Claims 21-39 are pending in the application.
	

Specification
The disclosure is objected to because of the following informalities:
The reference to the allowed patent application number 15/444,592 needs to be updated to include the patent number.  
Appropriate correction is required.

Claim Objections
Claims 1 is objected to because of the following informalities: “Naphthyl” has been misspelled “naphthyl”.  
Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to a preceding claim.  See MPEP § 608.01(n).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 26, claim 26 recites the limitation "claim 26" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 28, a character “X” is present but this character is not defined in the instant claim or in any parent claim.
For the purpose of continuing examination, character “X” will be interpreted as any chemical moiety which could be substituted onto the given compounds.
With respect to claim 30, it is unclear which ligand “the ligand” refers to. It could be referring to the pyrazole ligand or the C-N ligand.
For the purpose of continuing examination, “the ligand” will be interpreted as referring to the (C-N) ligand in accordance with paragraph 0065 of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-24, 27-29, and 31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tsuboyama et al. (US 2003/0068536 A1).
With respect to claim 21, Tsuboyama discloses a compound of formula (2), given on page 3 and pictured below.

    PNG
    media_image1.png
    76
    254
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0040), m is 3, and CyN1 and CyC1 are given in embodiment 155 of Table 3 on page 7. The definition of these characters is given in paragraph 0078, on pages 5-6.

    PNG
    media_image2.png
    129
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    119
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    141
    143
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    156
    104
    media_image5.png
    Greyscale

This embodiment is pictured below.

    PNG
    media_image6.png
    345
    231
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium (atomic weight of 192), R13 is an aryl group and all other R groups are hydrogen atoms, at least one of R8 to R14 is an unsubstituted phenyl, n has a value of 3, and m+n is the maximum number of ligands that may be attached to the metal and none of R8 to R14 is a cyano group.
With respect to claims 22 and 23, Tsuboyama teaches the compound of claim 21, and M is iridium.
With respect to claim 24, Tsuboyama teaches the compound of claim 21, and m is zero.
With respect to claim 27, Tsuboyama teaches the compound of claim 21, and R13
With respect to claim 28, Tsuboyama teaches the compound of claim 21, and the compound has the following structure:

    PNG
    media_image7.png
    191
    255
    media_image7.png
    Greyscale

With respect to claim 29, Tsuboyama teaches the compound of claim 21. Tsuboyama's referenced compounds are capable of having a facial configuration or a meridional configuration. One of ordinary skill in the art at the time of the invention would have at once envisaged both isomeric configurations.
With respect to claim 31, Tsuboyama teaches an organic light emitting device (a luminescence device) comprising an anode, a cathode, and an emissive layer comprising a metal coordination compound (paragraph 0068) having a compound of formula (2), given on page 3 and pictured below.

    PNG
    media_image1.png
    76
    254
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0040), m is 3, and CyN1 and CyC1 are given in embodiment 155 of Table 3 on page 7. The definition of these characters is given in paragraph 0078, on pages 5-6.

    PNG
    media_image2.png
    129
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    119
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    141
    143
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    156
    104
    media_image5.png
    Greyscale

This embodiment is pictured below.

    PNG
    media_image6.png
    345
    231
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium (atomic weight of 192), R13 is an aryl group and all other R groups are hydrogen atoms, at least one of R8 to R14 is an unsubstituted phenyl, n has a value of 3, and m+n is the maximum number of ligands that may be attached to the metal and none of R8 to R14 is a cyano group.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 32-36 and 39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Deaton et al. (US 2005/0123792 A1).
With respect to claim 32, Deaton discloses an electroluminescent device comprising an organometallic complex comprising a metal selected as iridium and a pyrazole compound fused with at least one aromatic ring (abstract). Deaton teaches the embodiment, Inv-5, on page 6 which is pictured below.

    PNG
    media_image8.png
    196
    391
    media_image8.png
    Greyscale

This compound meets the requirements of the claim when M is a metal having an atomic weight greater than 40 (iridium, 192), each of R8-R14 are hydrogen, X is hydrogen, n has a value of 3, and none of R8-R14 are a cyano group.
With respect to claims 33 and 34, Deaton teaches the compound of claim 32, and M is iridium.
With respect to clam 35, Deaton teaches the compound of claim 32 and m is zero.
With respect to claim 36, Deaton discloses an electroluminescent device comprising an organometallic complex comprising a metal selected as iridium and a pyrazole compound fused with at least one aromatic ring (abstract). Deaton teaches the embodiment, Inv-7, on page 6 which is pictured below.

    PNG
    media_image9.png
    159
    310
    media_image9.png
    Greyscale

This compound meets the requirements of the claim when M is a metal having an atomic weight greater than 40 (iridium, 192), (C-N) is a substituted cyclometalated ligand, each of R8-R14 are hydrogen, X is hydrogen, n has a value of 2 and m+n is the maximum number of ligands 8-R14 are a cyano group, and a ligand attached to the metal center has a different structure from at least one other ligand.
With respect to claim 39, Deaton teaches the compound of claim 32, and an anode, a cathode, and emissive layer (paragraph 0077, lines 3-6) comprising the compound of claim 32 (paragraph 0062, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuboyama et al. (US 2003/0068536 A1) as applied to claims 21-24, 27-29, and 31 above.
With respect to present claims 25 and 26, it is not possible for a homoleptic compound to meet the limitations of these claims. The limitations in these claims implicitly require "m" to have a value of at least 1, with the ligand that is present "m" times being different from the ligand that is present "n" times. Tsuboyama's disclosure encompasses compounds having two different C-N cyclometalated ligands (when n of Tsuboyama's formula (1) is 1 or 2)(see table 11 on page 11). It was known in the art at the time of the invention that phosphorescent compounds having a combination of two different C-N ligands often only exhibit the emission associated with the ligand having a lower energy (which corresponds to a longer wavelength). Absent a showing of unexpected results commensurate in scope with the claims, or absent a showing of criticality for the claim limitations, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to make and use phosphorescent compounds within .

Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deaton et al. (US 2005/0123792 A1) as applied to claims 32-36 and 39 above.
With respect to claims 36 and 37, Deaton contains the limitations of claim 32. It is not possible for a homoleptic compound to meet the limitations of these claims. The limitations in these claims implicitly require "m" to have a value of at least 1, with the ligand that is present "m" times being different from the ligand that is present "n" times. Deaton’s disclosure encompasses compounds having two different C-N cyclometalated ligands (when m of Deaton's Formula (1) is 1 or 2, paragraph 0017 and 0021). It was known in the art at the time of the invention that phosphorescent compounds having a combination of two different C-N ligands often only exhibit the emission associated with the ligand having a lower energy (which corresponds to a longer wavelength). Absent a showing of unexpected results commensurate in scope with the claims, or absent a showing of criticality for the claim limitations, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to make and use phosphorescent compounds within the scope of Deaton's disclosure that have various combinations of two different C-N cyclometalated ligands, at least one of which is a substituted pyrazole-containing ligand.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuboyama et al. (US 2003/0068536 A1) and further in view of Ohsawa et al (J. Phys. Chem. 1987, 91, 1047-1054)
With respect to claim 30, Tsuboyama teaches the compound of claim 21. Tsuboyama also teaches the metal complex may comprise an ancillary ligand represented by formula (3) shown below.

    PNG
    media_image10.png
    110
    393
    media_image10.png
    Greyscale

In this formula, CyN2 may be selected as pyridine (Pr, paragraph 0078, page 6), and CyC2 (Ph, paragraph 0078, page 5) may be selected as a phenyl ring in order to form the phenylpyridine ligand required by the instant claim.
However, Tsuboyama does not provide any examples that would suggest preference towards using a phenylpyridine ancillary ligand with the ligand of claim 21.
Ohsawa teaches iridium complexes of ortho-metalating (NC) ligands which incorporate heteroleptic ligands such as ppy (abstract). Ohsawa discloses that ortho-metalation has the effect of raising the energies of light field (d-d) excited states to high levels due to the high position of ppy in the spectrochemical series (page 1048, column 1, paragraph 2, lines 15-18). Furthermore, the strong σ-donor abilities of these ligands tends to promote low-energy metal-to-ligand charge-transfer (MLCT) excited states via enhancement of the ease of oxidation at the metal center (page 1048, column 1, paragraph 2, lines 19-21). Ohsawa teaches that these properties are a direct consequence of the high degree of covalency of the M-C bonds in ortho-metalated complexes such as ppy (page 1048, column 1, paragraph 2, lines 25-27). Further, Ohsawa 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute one of the phenyl substituted 1-phenylpyrazole moieties of Tsuboyama with a 2-phenylpyridine as described by Ohsawa and preferentially use an Ir(III) complex in order to promote MLCT and increase the lifetime of the compound.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Deaton et al. (US 2005/0123792 A1) and further in view of Ohsawa et al (J. Phys. Chem. 1987, 91, 1047-1054)
With respect to claim 38, Deaton teaches the compound of claim 32. Deaton also teaches the compound may comprise a bidentate ancillary ligand (paragraph 0023, and formula (1)). However, Deaton does not specifically teach use of a phenylpyridine ancillary ligand.
Ohsawa teaches iridium complexes of ortho-metalating (NC) ligands which incorporate heteroleptic ligands such as ppy (abstract). Ohsawa discloses that ortho-metalation has the effect of raising the energies of light field (d-d) excited states to high levels due to the high position of ppy in the spectrochemical series (page 1048, column 1, paragraph 2, lines 15-18). Furthermore, the strong σ-donor abilities of these ligands tends to promote low-energy metal-to-ligand charge-transfer (MLCT) excited states via enhancement of the ease of oxidation at the metal center (page 1048, column 1, paragraph 2, lines 19-21). Ohsawa teaches that these properties are a direct consequence of the high degree of covalency of the M-C bonds in ortho-metalated complexes such as ppy (page 1048, column 1, paragraph 2, lines 25-27). Further, Ohsawa 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute one of the phenyl substituted 1-phenylpyrazole moieties of Deaton with a 2-phenylpyridine as described by Ohsawa and preferentially use an Ir(III) complex in order to promote MLCT and increase the lifetime of the compound.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trofimenko et al. (US 3,718,488) – Discloses palladium compounds bearing a phenylpyrazole ligand

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./            Examiner, Art Unit 1786                                                                                                                                                                                            
/MARLA D MCCONNELL/            Supervisory Patent Examiner, Art Unit 1789